190 S.W.3d 500 (2006)
Eva L. MOORE, n/k/a Eva L. Riley, Respondent/Petitioner,
v.
Alvin MOORE, Appellant/Respondent.
No. ED 86532.
Missouri Court of Appeals, Eastern District, Division One.
April 25, 2006.
*501 Sally Austin Mills, Clayton, MO, for appellant.
Aaron S. Dubin, Clayton, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Alvin Moore ("husband") appeals the judgment of the trial court denying his motion to modify maintenance. Husband argues that there was sufficient evidence of a change of circumstances so substantial and continuing to warrant a modification of maintenance.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).